DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 06/02/22 in response to the non-final Office Action mailed 12/02/21.		
Status of Claims
2)	Claims 1, 4-7 and 10-13 have been amended via the amendment filed 06/02/2022.
	Claims 2, 3 and 9 have been canceled via the amendment filed 06/02/2022. 
	Claims 1, 4-7, 10-13 and 16-20 are pending.
	Claims 1, 4-7 and 10-13 are under examination.	 
Prior Citation of Title 35 Sections
3)		The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.  
Objection(s) Withdrawn
5)	The objections to the specification made in paragraphs 8(a) to 8(c) of the Office Action mailed 12/02/21 are withdrawn in light of Applicants’ amendments to the specification.
Rejection(s) Moot
6)	The rejection of claims 3 and 9 made in paragraph 10 of the Office Action mailed 12/02/21 under 35 U.S.C § 112(a) or (pre-AIA ), first paragraph, as being non-enabled with regard to the deposit issue is moot in light of Applicants’ cancellation of the claims. 
7)	The rejection of claim 9 made in paragraph 12 of the Office Action mailed 12/02/21 under 35 U.S.C § 112(b) as being indefinite is moot in light of Applicants’ cancellation of the claim. 
8)	The rejection of claims 3 and 9 made in paragraph 14 of the Office Action mailed 12/02/21 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is moot in light of Applicants’ cancellation of the claims. 
9)	The rejection of claim 3 made in paragraph 16 of the Office Action mailed 12/02/21 under 35 U.S.C § 102(a)(1) as being anticipated by Barrett et al. (Arch Dis Child Fetal Neonatal Ed. 100: F405–F410, First published online 20 April 2015, of record) as evidenced by Arboleya et al. (BMC Genomics 19: 33, pages 1-16, 08 January 2018, of record) is moot in light of Applicants’ cancellation of the claim. 
Rejection(s) Withdrawn
10)	The rejection of claims 1, 7, 10 and 13 and the dependent claims 4-6, 11 and 12 made in paragraph 10 of the Office Action mailed 12/02/21 under 35 U.S.C § 112(a) or (pre-AIA ), first paragraph, as being non-enabled with regard to the deposit issue is withdrawn in light of Applicants’ statements and compliance with the deposit Rule.
11)	The rejection of claims 4-7 made in paragraph 12(a) of the Office Action mailed 12/02/21
under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claims.
12)	The rejection of claims 11 and 12 made in paragraph 12(b) of the Office Action mailed 12/02/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claims.
13)	The rejection of claim 13 made in paragraph 12(c) of the Office Action mailed 12/02/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
14)	The rejection of claim 10 made in paragraph 12(d) of the Office Action mailed 12/02/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claims.
15)	The rejection of claims 11 and 12 made in paragraph 12(g) of the Office Action mailed 12/02/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the base claim.
16)	The rejection of claims 1, 4-7, 10, 11 and 13 made in paragraph 14 of the Office Action mailed 12/02/21 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is withdrawn in light of Applicants’ amendments to the claims and/or the base claim.
17)	The rejection of claims 1 and 7 made in paragraph 16 of the Office Action mailed 12/02/21 under 35 U.S.C § 102(a)(1) as being anticipated by Barrett et al. (Arch Dis Child Fetal Neonatal Ed. 100: F405–F410, First published online 20 April 2015, of record) as evidenced by Arboleya et al. (BMC Genomics 19: 33, pages 1-16, 08 January 2018, of record) is withdrawn in light of Applicants’ claim amendments.
	Applicants contend that they have amended claim 1 to include the subject matter of claim 9 which was not subject to this rejection and therefore the rejection under 35 U.S.C § 102 is now moot. However, it must be noted that claim 9, as presented previously, failed to particularly point out and distinctly claim the subject matter. Claim 9, as presented previously, failed to recite the precise element that was comprised as ‘at least 106 cfu per gram of composition’, thus not permitting a clear interpretation and a meaningful art rejection. Claim 1, as amended currently, now distinctly identifies the element that is comprised in an amount of ‘at least 106 cfu per gram of composition’. See the new art rejection(s) set forth below to address the claims as amended. 
18)	The rejection of claims 4-6 and 10-13 made in paragraph 18 of the Office Action mailed 12/02/21 under 35 U.S.C § 103 as being unpatentable over Barrett et al. (Arch Dis Child Fetal Neonatal Ed. 100: F405–F410, first published online 20 April 2015, of record) as evidenced by Arboleya et al. (BMC Genomics 19: 33, pages 1-16, 08 January 2018, of record) as applied to claims 3 and 1 above and further in view of Verdu de Bercik et al. (US 20120244125 A1, of record) and Papadimitriou et al. (Front. Microbiol. 6: 1-28, 2015, of record) is withdrawn in light of Applicants’ claim amendments.
	Applicants contend that all claims now include the subject matter of claim 9 which was not subject to the 35 U.S.C § 103 rejection and therefore all claims are directed to subject matter which is novel and non-obvious in view of the cited prior art. However, it must be noted that claim 9, as presented previously, failed to particularly point out and distinctly claim the subject matter. Claim 9, as presented previously, failed to recite the precise element that was comprised as ‘at least 106 cfu per gram of composition’, thus not permitting a clear interpretation and a meaningful art rejection. Claim 1, as amended currently, now distinctly identifies the element that is comprised in an amount of ‘at least 106 cfu per gram of composition’. See the new art rejection(s) below to address the claims as amended.
Rejection(s) under 35 U.S.C § 103
19)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness. 
 
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention. 
20)	Claims 1, 4-7 and 10-13 are rejected under 35 U.S.C § 103 as being unpatentable over Barrett et al. (Arch Dis Child Fetal Neonatal Ed. 100: F405–F410, first published online 20 April 2015, of record) as evidenced by Arboleya et al. (BMC Genomics 19: 33, pages 1-16, 08 January 2018, of record) further in view of Verdu de Bercik et al. (US 20120244125 A1, of record) and Papadimitriou et al. (Front. Microbiol. 6: 1-28, 2015, of record). 
	Claim 1, as amended currently, is now drawn to a composition. Said composition comprises at least 106 cfu per gram of the composition of the isolated Bifidobacterium longum APC1472 deposited with the accession number NCIMB 42795. Claim 10, as amended currently, is now drawn to a pharmaceutical composition comprising a suitable pharmaceutical excipient and at least 106 cfu per gram of the composition of the isolated Bifidobacterium longum APC1472 deposited with the accession number NCIMB 42795.
	Barrett et al. taught a composition comprising a strain of Bifidobacterium longum isolated from a normal one week-old, breast-fed infant subject E, born by caesarean section, which strain was considered to be resident within the normal gut, wherein the strain was in glycerol or a maximum recovery diluent, i.e., a pharmaceutical excipient. A composition comprised 103 CFU or less per gram of said strain. Said strain was maintained at -80oC in 40% v/v glycerol and therefore is expected to be viable and/or non-viable. See first three full paragraphs in right column of page F406; the disclosure in Table 1 for week one infants born by caesarean section (CS) and breastfed; Figure 1; section ‘Week 1’ under ‘Results’; line 1 and the first part of line 2 of the paragraph bridging pages F408 and F409; and Figure 4A; and Table 3. That the prior art isolated strain of Bifidobacterium longum is the same as the instantly claimed Bifidobacterium longum APC1472 is evident from the teachings of Arboleya et al. which expressly identified the Bifidobacterium longum APC1472 strain as the strain isolated from the one week-old, breast milk-fed subject E as disclosed by reference [49].  See Table 1 of Arboleya et al., the relevant part of which is reproduced herein beow (see last row therein including the underlined portion): 

    PNG
    media_image1.png
    313
    1066
    media_image1.png
    Greyscale


The reference [49] set forth in Table 1 of Arboleya et al. supra depcting “B. longum APC 1472” is the applied prior art of:
49. Barrett E, Deshpandey AK, Ryan CA, Dempsey EM, Murphy B, O'Sullivan L,
Watkins C, Ross RP, O'Toole PW, Fitzgerald GF, et al. The neonatal gut
harbours distinct bifidobacterial strains. Arch Dis Child Fetal Neonatal Ed.
2015; 100(5): F405-10.
Arboleya et al. expressly taught that the Bifidobacterium longum strains depicted in their Table 1, which included the instantly claimed B. longum APC1472, “had previously been isolated from infant faeces [49 ….]” and “deposited in the APC Culture Collection (APC Microbiome Institute, Ireland)”. See lines 1-3, 5 and 6 under the section ‘Methods’ on page 13 of 16. Again, the reference [49] referred to by Arboleya et al. is the applied prior art of:
49. Barrett E, Deshpandey AK, Ryan CA, Dempsey EM, Murphy B, O'Sullivan L,
Watkins C, Ross RP, O'Toole PW, Fitzgerald GF, et al. The neonatal gut
harbours distinct bifidobacterial strains. Arch Dis Child Fetal Neonatal Ed.
	2015; 100(5): F405-10.
Clearly, the prior art B. longum APC1472 is the same as the instantly claimed Bifidobacterium longum APC1472, designated with the accession number NCIMB 42795. The prior art strain and the composition meet the structural requirements of the instant claims. 
	The teachings of Barrett et al. as evidenced by Arboleya et al. are set forth supra which are silent on at least 106 cfu per gram of the B. longum APC1472 comprised therein as a pharmaceutical or food composition, with or without a prebiotic material, a probiotic material, or a probiotic bacterium, or in a dried form or in a form for targeted release in the intestine.
	However, having an art-known probiotic B. longum in an amount of at least 106 cfu per gram of a pharmaceutical composition and in a carefully adjusted dosage per doctor’s recommendation, or as a food composition or drink product, or as a powder (i.e., dried form) reconstituted with milk or water (i.e., suitable pharmaceutical excipient), or in yoghurts (i.e., with additional probiotic) in order to provide it in a form that is more pleasant to consume, or with an art-known prebiotic in order to promote its growth, or in a form suitable for targeted release in the intestine were routine and conventional in the art at the time of the invention. For instance, see sections [0061], [0062], [0073], [0075], [0078], [0026], [0027], [0050], and [0054] to [0058]; and claims 7, 8, 11, 12, 16, 4 and 1 of Verdu de Bercik et al.  
	Papadimitriou et al. taught the importance of determining the real probiotic potential of new or candidate microbial strains and the identified need in the art for understanding the in vivo behavior of probiotics. Papadimitriou et al. taught selecting probiotics by actual testing of candidate strains or newly discovered strains on the target population. Furthermore, Papadimitriou et al. taught encapsulating to allow the targeted delivery of probiotic strains to different compartments of the GIT in an active state. See abstract; first paragraph under ‘Conclusion’ on page 20; paragraph bridging pages 19 and 20; and last sentence of the paragraph bridging pages 4 and 5.
	Given the teachings of Verdu de Bercik et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide Barrett’s B. longum APC1472 in an amount of at least 106 cfu per gram of an art-known food composition such as probiotic-containing yoghurt suitable for oral administration, with a prebiotic material, or a probiotic bacterium, or as a pharmaceutical composition with a pharmaceutical excipient, or in a dried or encapsulated form to produce the instant invention. Given the teachings of Papadimitriou et al., one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing Barrett’s B. longum APC1472 strain in an encapsulated form suitable for oral administration and suitable for studying its probiotic potentials in vivo in a target population by actual testing.  
	Instant claims are prima facie obvious over the prior art of record.
Conclusion
21)	No claims are allowed. 
	The recitations such as ‘….x109 CFU‘, ….x108 CFU’ recited in the first full paragraph of page 24; the paragraph bridging pages 26 and 27; the paragraph bridging pages 6 and 7; the paragraph bridging pages 7 and 8; the first full paragraph of page 7 of the as-filed specification are inconsistent with the limitations such as 103, 104, 106, 1010, 1012 cfu and so on recited in the first full paragraph of page 17 and line 12 of page 3 of the as-filed specification. 
22)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
23)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
24)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
25)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

July, 2022